Exhibit 10.2

 

April 23, 2018

David R. Stern

c/o Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Re: Amendment to Employment Agreement

Dear Mr. Stern:

Reference is made to that certain Employment Agreement (as may have been
amended, the “Agreement”), by and between you and Destination Maternity
Corporation (the “Company”). Unless defined herein, capitalized terms used
herein shall have the meanings assigned in the Agreement.

The Company desires to provide for accelerated vesting of certain time-vested
equity incentive awards (such as stock option or restricted stock awards) that
are currently held by you in the event of a Change in Control, under certain
circumstances.

Accordingly, the Company hereby adds a new Section 11 to the Agreement as
follows:

11.Treatment of Time-Vested Equity Awards.  All time-vested equity incentive
awards (such as stock option or restricted stock awards) that are held by
Executive on April 23, 2018 and that, as of the time immediately prior to a
Change in Control, remain outstanding and otherwise unvested will vest at that
time, provided Executive remains in service with the Company through the closing
of such Change in Control.

Except as specifically provided in and modified by this letter, the Agreement is
in all other respects hereby ratified and confirmed and references to the
Agreement shall be deemed to refer to the Agreement, as modified by in this
letter.

 

Company

 

 

 

Executive:

 

 

 

 

 

By

 

/s/ Ronald K. Masciantonio

 

/s/ David R. Stern

Name:

 

Ronald J. Masciantonio

 

David R. Stern

Title:

 

Executive Vice President & Chief

 

 

 

 

Administrative Officer

 

 

 

 